         Case 3:18-cv-05945-VC Document 161-1 Filed 02/05/20 Page 1 of 3




Diana M. Torres (S.B.N. 162284)
diana.torres@kirkland.com
Lauren J. Schweitzer (S.B.N. 301654)
lauren.schweitzer@kirkland.com
KIRKLAND & ELLIS LLP
555 South Flower Street
Los Angeles, California 90071
Telephone: (213) 680-8400

Dale M. Cendali (S.B.N. 1969070)
dale.cendali@kirkland.com
Mary Mazzello (pro hac vice)
mary.mazzello@kirkland.com
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800

Megan L. McKeown (pro hac vice)
megan.mckeown@kirkland.com
KIRKLAND & ELLIS LLP
609 Main Street
Houston, Texas 77002
Telephone: (713) 836-3499

 Attorneys for Defendant Apple Inc.

                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                SAN FRANCISCO DIVISION



SOCIAL TECHNOLOGIES LLC, a Georgia          )   CASE NO.: 3:18-cv-05945-VC
limited liability company,                  )
                                            )
               Plaintiff,                   )   DECLARATION OF DALE M. CENDALI IN
                                            )   SUPPORT OF APPLE INC.’S
        vs.                                 )   ADMINISTRATIVE MOTION TO FILE
                                            )   UNDER SEAL RE MOTION FOR
APPLE INC., a California corporation,       )   ATTORNEYS’ FEES
                                            )
               Defendant.                   )
                                            )



DECLARATION OF DALE M. CENDALI                                  CASE NO. 3:18-CV-05945-VC
ISO APPLE INC.’S ADMINISTRATIVE
MOTION TO FILE UNDER SEAL
            Case 3:18-cv-05945-VC Document 161-1 Filed 02/05/20 Page 2 of 3



I, Dale M. Cendali, declare as follows:

       1.      I am admitted in the Northern District of California and am a partner at Kirkland &

Ellis LLP (“Kirkland”), located at 601 Lexington Avenue, New York, New York 10022.

       2.      I am counsel of record for Defendant Apple Inc. (“Apple”). I make this declaration

pursuant to Civil Local Rule 79-5(d) and 79-5(e) in support of Apple’s Motion to File Under Seal Re

Motion for Attorneys’ Fees.

       3.      I have personal knowledge of the facts set forth herein, and if called to testify as a

witness, could and would do so competently under oath.

       4.      Apple’s Motion for Attorneys’ Fees is a non-dispositive motion. Non-dispositive

filings, including Apple’s Motion for Attorneys’ Fees, and materials may be sealed so long as the

designating party makes a “particularized showing” under the “good cause” standard of Rule 26(c).

See Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214, 1222 (Fed. Cir. 2013) (applying Ninth Circuit

law). The Local Rules for the Northern District of California require the designating party to further

establish that the documents are sealable. Civil L.R. 79-5(e)(1). The sealing request must be

“narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-5(b).

       5.      I have reviewed the attached Declaration of Dale Cendali In Support of Apple Inc.’s

Motion for Attorneys’ Fees (“Cendali Declaration”) and Exhibit 1 attached thereto and confirmed

that the information highlighted in yellow for redaction is confidential. There is good cause to seal

such information. Specifically, the highlighted material in the Cendali Declaration identifies

Apple’s attorneys’ fees that it has incurred, Kirkland’s billing rates, and the billing rates of contract

attorneys supplied by DiscoverReady / Consilio. The highlighted material in Exhibit 1 identifies the

amount of Apple’s attorneys’ fees incurred from the contract attorneys supplied by DiscoverReady /

Consilio. Apple is a frequent target of harassing lawsuits (including this one), which are filed to

extort a payment from Apple. Apple thus would be harmed if its attorneys’ fees and rates it pays to

its lawyers were publicly disclosed.

       6.      Pursuant to Local Rule 79-5(e), Kirkland’s billing rates also are confidential to

Kirkland. In particular, Kirkland negotiates its rates with clients and provides Apple with rates that

are applicable only to Apple and that are agreed-upon after lengthy negotiation. I am personally

DECLARATION OF DALE M. CENDALI                                               CASE NO. 3:18-CV-05945-VC
ISO APPLE INC.’S ADMINISTRATIVE                   1
MOTION TO FILE UNDER SEAL
            Case 3:18-cv-05945-VC Document 161-1 Filed 02/05/20 Page 3 of 3



involved in that negotiation process. Kirkland thus would be harmed if its rates were publicly

disclosed because other clients would request that Kirkland provide a comparable discount.

       7.      Apple’s redactions are narrowly tailored and limited to portions containing

confidential information. Therefore, Apple requests that the language proposed for redaction be

redacted from any public version.

       8.      I declare under penalty of perjury that the foregoing is true and correct.




  DATED: February 5, 2020                                  Respectfully submitted,

                                                           /s/ Dale M. Cendali
                                                           Dale M. Cendali (S.B.N. 1969070)
                                                           dale.cendali@kirkland.com
                                                           KIRKLAND & ELLIS LLP
                                                           601 Lexington Avenue
                                                           New York, New York 10022
                                                           Telephone: (212) 446-4800

                                                           Attorney for Defendant Apple Inc.




DECLARATION OF DALE M. CENDALI                                              CASE NO. 3:18-CV-05945-VC
ISO APPLE INC.’S ADMINISTRATIVE                  2
MOTION TO FILE UNDER SEAL
